By JUDGE RICHARD J. JAMBORSKY
This matter was before the Court on August 30, 1991, on defense counsel’s motion to compel discovery.
At the beginning of each Friday Motions Docket, the Court announces that attorneys who appear before the Court on discovery controversies are certifying by their appearance that they have made good faith settlement efforts to resolve the dispute.
In the instant case, prior to the hearing, in a telephone conversation concerning the discovery dispute, defense counsel demanded the Hf — king documents and' the g-dd-n documents." Plaintiff’s counsel was offended by the language and brought it to the Court’s attention. Such language from counsel in a controversy before this Court is unprofessional and inappropriate. Of even greater concern to the Court is that such language shuts off reasonable efforts to settle the issue in controversy. In the long run, it exacerbates all issues in the suit and makes settlement of the entire case more difficult. This is hardly in the client’s interest.
Even though defense counsel has prevailed substantially on the merits of the discovery controversy, the Court awards plaintiff’s counsel $350.00 counsel fees for appear*157ing in Court to argue the matter. The fee is to be paid by defense counsel. /
Plaintiff's counsel, through his argument, representation and exhibits, convinced the Court that the discovery dispute could have been settled without a Court appearance were it not for defense counsel’s lack of civility and his use of inflammatory and unprofessional language.